Citation Nr: 1707901	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for left ankle disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1971 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the VA Regional Office (RO) in Oakland, California.

In August 2016, the Veteran testified at a video conference hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's left ankle disability is attributable to service.


CONCLUSION OF LAW

The criteria for service connection for left ankle disability are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis and tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran asserts that his left ankle disability was incurred in active service.  Specifically, the Veteran contends that his left ankle disability is a result spraining and reinjuring his left ankle during in-service drills and physical activity that included running, jumping, and standing for hours at a time.  

A review of the Veteran's service treatment records (STRs) show that during treatment for a right ankle sprain in May 1972, the Veteran reported having a history of bad ankles.  There were no ankle related issues noted on the Veteran's August 1971 enlistment examination and August 1973 separation examination.  

In a November 1973 VA record, the Veteran was treated for a left ankle injury from playing basketball.  The Veteran also reported during the evaluation that he had a history of weak ankles.  The November 1973 VA record noted that an x-ray report found no fracture in the left ankle.  

The Veteran filed his initial service connection claim for his left ankle in November 2010.

In March 2011, the Veteran was provided a VA examination on his joints.  However, the examination did not include a review of the left ankle condition.  

In a May 2012 VA treatment record, the VA physician's clinical impression was chronic bilateral ankle pain and instability since the early 1970's and a history of multiple inversion sprain injuries during training while in service and subsequently since discharge.  The Veteran reported that he had sprained both of his ankles approximately five to six times during training in service.

A June 2012 VA treatment record noted x-ray reports of the Veteran's ankles revealed no fracture or malalignment but did show distal Achilles enthesopathy and calcaneal spurs bilaterally.  The x-ray report also revealed tibial talar degenerative changes with marginal osteophytes in the anterior tibiotalar and small ossicles are bodies in the medial and lateral compartments.  The provider assessed ankle pain secondary to arthritis bilaterally and ligamentous laxity bilaterally.

In an October 2012 VA treatment record, the Veteran reported that his bilateral ankle pain began in the early 1970's after spraining his ankles and that the conditions have gotten worse.  The Veteran reported multiple ankle sprains.

A January 2013 VA x-ray report of the left ankle revealed OS trigonum with associated edema, adjacent cystic change and ganglion cyst, and evidence of lateral ankle injury with a one centimeter joint body in the anterolateral gutter.  The imaging result also showed tendinopathy of the peroneal tendons and tenosynovial fluid around the flexor tendons. 

A March 2013 VA record noted the Veteran's complaint of chronic bilateral ankle pain and instability since the early 1970's.  

In a May 2016 VA neuropsychology note, the Veteran reported that he went through realistic training in basic training and ruined his ankles.  He reported that his trainer picked on him and did not like him so he was sent to barracks for duty and was assigned to be a running guard and then got the bad duty of walking the fence.  

In the August 2016 Board hearing, the Veteran reported that he has a history of weak ankles.  As a Marine infantryman, the Veteran reported that his training included running up hills with 60-pound packs on his back.  He reported that during basic training, he sprained his ankles numerous times but was not treated except with pain pills.  The Veteran reported that during his drills in Hawaii he jumped in and out of choppers, spraining his ankles on a couple of occasions jumping off a chopper.  During training at an infantry unit, he trained every day that included running and guard duties in which he was on his feet on four hour intervals.  He reported that his ankles took a beating.  He indicated that he was treated mainly with pain killing medication. 

The Veteran is competent to report symptoms of a left ankle disability, such as pain, as well as a continuity of symptomatology.  There is no affirmative evidence or medical opinions to explicitly contradict the Veteran's reports, these reports are not inconsistent with the evidence of record, the Veteran has credibly maintained continued left ankle symptomatology since service, and the Board highlights the May 2012 VA physician's impression of chronic bilateral ankle pain and instability since active service.  Moreover, the STRs have included the Veteran's report of a history of weak ankles, thereby, suggesting ankle-related symptoms dating back to service.  Thus, the Board finds that the reports of a continuity of left ankle symptomatology in the years during active service and since separation from service are credible.

In sum, the weight of the evidence reflects that the Veteran experienced symptoms of a left ankle disability in service, that he has been diagnosed as having current left ankle disability, and that there has been a continuity of left ankle symptomatology in the years since service.  In light of this evidence and resolving reasonable doubt in favor of the Veteran, the criteria for service connection for the currently diagnosed left ankle disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).









ORDER

Entitlement to service connection for left ankle disability is granted.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


